Mr. Presiding Justice Scanlan dissenting: I dissent from that part of the foregoing additional opinion that holds that the appellants Joseph Beifeld and Sherman House Hotel Company did not waive the alleged error in that part of the decree which directs that the expenditures and liabilities incurred by the appellee, William F. Merle, in the prosecution of the suit be taxed as costs in the case. I am of the opinion that the said alleged error was waived by the appellants, and I will at a later date file an additional opinion in support of this dissent. MR. PRESIDING JUSTICE SCANLAN DISSENTING FROM THE ADDITIONAL OPINION FILED ON THE PETITION FOR REHEARING. In the opinion filed in this case, we found that the chancellor erred as to the provisions in the decree that William F. Merle recover the expenditures and liabilities incurred by him in the prosecution of this suit out of the funds of the White City Construction Company, recovered by the said company through the said prosecution. In the petition for rehearing filed by Merle, it is strenuously insisted that the provisions in question in the decree were not open to review by this court, for the reason (inter alia) that Joseph Beifeld and the Sherman House Hotel Company, in the printed “Brief” and printed arguments filed by them in this court, did not raise or argue the point that the chancellor erred as to the said provisions in the decree and that, therefore, the alleged error was waived by them. In the additional opinion filed on the petition for rehearing, by the majority of this court, as to this contention of Merle, it is said, “and while-but slight mention of such error is made in the printed briefs and arguments, this point was urged on the oral arguments of the case. We are therefore of the opinion that it was properly submitted for our consideration.” • After a very careful consideration of the important question raised by the present contention of Merle, I am compelled to dissent from the conclusion of the majority of this court that the said point was properly before this court for review. The point was not made or urged, either in the printed “brief” or the printed arguments of Beifeld and the Hotel Company, and it was therefore waived, and, as Merle did not in any way relinquish the right he gained by reason of the said waiver, this court was not warranted in passing upon the question involved in the said point. In the printed “brief” filed by Beifeld and the Hotel Company on the petition for rehearing, two answers are made to the present contention of Merle: First, it is argued that the point was not waived, because it was made by counsel for Beifeld and the Hotel Company in the oral argument of the case, and also because “this matter may be said to be inferentially covered under the head of ‘Costs’ in our printed brief;” second, that it is “axiomatic that in a chancery case like the present it is the inherent right of a court (in the absence of a positive prohibition) to decide all questions presented by the record, whether the court is aided by counsel in its (the court’s) decision or not;” that the court has the right “to decide any matter in the record to which an assignment of error may properly relate.” Taking up these answers in the order in which they are made, the first question to determine is, was the point waived by Beifeld and the Hotel Company? The following is the printed “brief” filed in this court by Joseph Beifeld and the Sherman House Hotel Company: “brief. “The chancellor had no power to decree an accounting in this case, because I. “Equity has no jurisdiction to interfere in matters of internal corporate management in the absence of fraud. (Citation of authorities.) n. “There is no presumption of fraud arising out of the fact that two corporations, dealing with one another, have common directors, but fraud must be proved and the burden of proof is on the party making the charge. (Citation of authorities.) III. “The evidence in this case fails to show fraud on the part of Joseph Beifeld and Sherman House Hotel Company or either of them. IV. _ _ ‘‘ Before a stockholder is permitted in his own name to institute and conduct a litigation which usually belongs to the corporation, he must show that he has exhausted all the means within his reach to obtain from the corporation itself the redress of his grievances, unless such a state of facts is alleged and proved, which makes it apparent that such a demand would be futile. (Citation of authorities.) V. “Even though the necessary facts to allow a suit by a stockholder are present, yet the suit will not lie where the complaining stockholder has been guilty of laches, acquiescence or ratification.” (Citation of authorities.) In the printed argument of Beifeld and the Hotel Company, the single point contained in the printed “Brief” is then taken up and very fully argued under the five subheads stated in the printed brief. Following the said argument, and at the conclusion .of what is commonly termed the printed brief, under the heading “Costs,” appears the following: “The court decreed that all the costs of this litigation, including masters’ fees and stenographic charges, should be assessed against Joseph Beifeld and the Hotel Company. We need to cite no authorities to sustain the proposition that a court of equity has power to apportion costs between the parties where they are each partly successful. “The record in this case has been lengthened to its present size, by the enormous amount of evidence offered by complainant on the many items and charges found against him. The bar fixtures, the confetti sales, the peanuts, popcorn and cracker jack concessions, the Terrace Tavern and the Tunnel are some of these items. “We feel that the action of the trial court in assessing all the costs against the defendants is helpful to the defendants in showing the court’s utter disregard of the equities of the case. In line with the general idea to ‘soak’ Beifeld, the court has decreed that he should pay a large amount by way of costs, for which he was not responsible under any possible theory. We trust that the advantage of the perspective gained in an Appellate proceeding will enable this court to view the whole case in its proper light.” Bule 21 of this court provides that the printed brief should contain a short, clear statement of the points relied upon, and the printed arguments should contain the arguments in support of the points made in the printed brief. In effect, this rule is but a statement of the practice that obtains in nearly all appellate courts in this country. The decisions that directly apply to the question, raised by the contention of Merle, are very numerous. I will first refer to some of the Supreme Court cases that are in point: Errors assigned but not urged in appellant’s brief must be considered as waived. Scott v. Lumaghi, 236 Ill. 564. “It is the established practice of this court that where a party to a suit assigns errors which are not argued in his brief, they will be considered as waived.” Gordon v. Comr’s of Highways of Road Dist. No. 3, 169 Ill. 510. “Unless errors assigned are argued they will be considered as waived and will not be passed upon by this court. If the rule were otherwise, a litigant could have his case tried upon one theory in one court and upon a different theory in another court, which method cannot and will not be tolerated.” United States Wringer Co. v. Cooney, 214 Ill. 520. In Black v. Botzke, 244 Ill. 200, it was held that “even though a constitutional question is raised in the court below and proper assignments of error appear upon the record to present the question for review in this court, such question will be deemed to have been waived, and will not be considered by this court if it is not argued in the briefs filed in this court. ’ ’ When errors are not insisted upon by the appellant in his opening brief, it is too late to present them in a reply brief. Schumacher v. Bell, 164 Ill. 181; Morton v. Pusey, 237 Ill. 26. In Wetmore v. Henry, 259 Ill. 80, it was held that a question not raised by an appellant in his original brief cannot be thereafter raised.by reply brief, oral argument, printed argument, or on a rehearing; that the point not having been raised in the original brief was waived. Many other Supreme Court cases sustaining the foregoing ones might be cited. The counsel for Merle contend, that the aforesaid rules of practice of the Supreme Court prevail also in the Appellate Courts, and they further insist that by statute (section 27, ch. 37, Hurd’s Rev. St., J. & A. ¶ 2970), the practice in both courts must be uniform. As a matter of fact, the practice in the Appellate Courts, in the particular regard, is the same as in the Supreme Court, and it is entirely unnecessary to here decide why it is so. Appellate Court cases, almost without number, might be cited in support of the statement that the practice in the particular regard is the same in both courts. I will refer to some of these: Lorenzo v. Hunter, 185 Ill. App. 574; Carlin v. Michigan Cent. R. Co., 189 Ill. App. 23; Forrest v. Roper Furniture Co., 187 Ill. App. 504; Hem v. Allen, 179 Ill. App. 223; Dumbeck v. Walsh, 179 Ill. App. 239; City of Chicago v. Biel, 182 Ill. App. 2; Barr v. Florentine Alabaster Co., 174 Ill. App. 256; People v. Viskniskki, 169 Ill. App. 230; Molner v. Molner, 186 Ill. App. 233; Askins v. Hott, 188 Ill. App. 235; Montague & Co. v. Aygarn, 164 Ill. App. 596; Davenport, R. I. & N. W. Ry Co. v. DeYaeger, 112 Ill. App. 537; Acme Harvester Co. v. Chittick, 132 Ill. App. 611; Kozowski v. Ostrowski, 163 Ill. App. 199; Johnson v. Royal Neighbors of America, 159 Ill. App. 269; Barth v. Hanna, 158 Ill. App. 20; Swenson v. Doyle, 158 Ill. App. 60; Kempton’s Estate v. Funk, 158 Ill. App. 100; Frenci v. Tazewell Coal Co., 157 Ill. App. 477; St. John v. Village of North Utica, 157 Ill. App. 504; Linnberg v. City of Rock Island, 157 Ill. App. 527; Foss v. Hawley, 154 Ill. App. 349; Town of Big Grove v. Town of Fox, 89 Ill. App. 84; Interstate Building & Loan Ass’n v. Ayers, 71 Ill. App. 529; Equitable Powder Mfg. Co, v. Cleveland, C., C. & St. L. R. Co., 155 Ill. App. 265; Macgregor v. Malarkey, 96 Ill. App. 421; Illinois Cent. R. Co. v. Heisner, 45 Ill. App. 143; Summerville v. Penn Drilling Co., 119 Ill. App. 152; Richardson v. Benes, 115 Ill. App. 532; Illinois Cent. R. Co. v. McMillan, 115 Ill. App. 600; Brown v. Burley, 168 Ill. App. 114; Crawford Locomotive & Car Co. v. Galesburg Malleable Castings Co., 168 Ill. App. 405. It is clear that the rules of waiver, laid down in the cases heretofore cited by me in support of my position, do not apply in all instances. An Appellate Court, of its own motion, and at any stage of the proceedings, may interpose the objection of want of jurisdiction over the subject-matter of the suit. Such an error, of course, the parties cannot waive. It is equally true that in cases where public rights and interests are involved, the court may decide questions not presented by the litigants. Heppes Co. v. City of Chicago, 260 Ill. 506, is a case in point. There it was held that the court could decide questions not raised in the briefs and arguments of either party, for the reason that public rights and interests were involved, and the decision of the court might constitute a precedent which would imperil such rights, but the court in that case also, in the following plain and significant language, announced the rule that governs cases like the present one: “Where adult litigants are concerned, and private rights, only, are involved, the proper practice is to decide such questions as they see fit to present.” The rule thus announced has been quoted with approval by this branch of the Appellate Court in the late case of Steele v. Lamb, 184 Ill. App. 577 (opinion by Mr. Justice Fitch). Other cases might be cited to which the rules of waiver that govern cases like the present one do not apply, but in any of these cases there will be found something in the nature of the right involved, or some legal disability in one or more of the parties to the proceedings, that takes it without the general rule. The point that the majority of this court holds was not waived is, that the chancellor erred in decreeing “that William F. Merle recover the expenditures and liabilities incurred by him in the prosecution of this suit out of the funds of the White City Construction Company, recovered by the said company through the said prosecution.” It is conceded—-as it must be— that this point is not made in the printed “Brief”— the place where it belongs under Bule 21 of this court. But one point was made in the “Brief,” viz.: “The chancellor had no power to decree an accounting in this cause.” Five reasons were assigned in support of this point. But, aside from the fact that the point was not made in the printed “Brief,” it is clear that it was not raised and urged even in the printed argument. In fact, the counsel for Beifeld and the Hotel Company practically concede that this is so, for their sole claim is, that “this matter may be said to be inferentially covered under the heading of ‘Costs’ in our printed brief.” If points could be thus made, an appellate court might be compelled to search the entire record in every case, for it would be very easy for an appellant to inferentially question the entire record. Such a practice would not only place an unwarranted and intolerable burden upon the appellate court, but it would also compel an appellee to defend the entire record. It is not the duty of a reviewing’ court to search the record for error, nor is an appellee required to defend any part of the record that has not been properly attacked by the appellant. All presumptions are in favor of the judgment, and if the appellant wishes an appellate court to pass upon any action of the trial court, the burden is upon him, not only to point out specifically to the appellate court the alleged error, but to show wherein the trial court erred. Duggan v. Ryan, 211 Ill. 133; Ladd v. Ladd, 175 Ill. App. 101; Jones v. Bean, 136 Ill. App. 545. Many other cases to the same effect might be cited. It follows, therefore, that even if the language under the heading “Costs” could be reasonably given the interpretation suggested by counsel for Beifeld and the Hotel Company, nevertheless, this would not save the point. But it is clear, that by no reasonable interpretation of the said language can it be held that the point in question was made, or intended to be made, under the heading “Costs.” The point was an important and unusual one; the counsel for Beifeld and the Hotel Company were able and experienced, and it is idle to argue that they intended, by the said language, to raise and urge the point that the chancellor erred in decreeing “that William F. Merle recover the expenditures and liabilities incurred by him in the prosecution of this suit out of the funds of the White City Construction Company, recovered by the said company through the said prosecution,” No authori-, ties are cited under the said heading that bear upon the particular point. The said language occurs after the conclusion of the arguments of the counsel in support of the single point raised in the printed “Brief,” and it appears to be in the nature of an argument in support of the claim that is constantly made by the counsel in the printed arguments that the chancellor utterly disregarded the equities of the case in decreeing an accounting. In fact, counsel under the said heading state: “We feel that the action of the trial court in assessing all the costs against the defendants is helpful to the defendants in showing the courts utter disregard of the equities of the case.” If it had not been for the fact that counsel for Beifeld and the Hotel Company, on the oral argument of the case, complained of the action of the chancellor as to the matter in question, it is certain that this court could not have known of the said point. This being so, how can it be reasonably urged that the point was even inferentially made under the heading “Costs?” Under the authorities heretofore cited, it is plain that the point was not saved merely because the counsel for Beifeld and the Hotel Company made it in their oral argument to this court. It is very evident, however, from the printed brief filed in this court by the counsel for Beifeld and the Hotel Company, on the petition for rehearing, that the argument upon which they rely, in answer to the contention of Merle, is that the point in question was properly preserved by exceptions and by assignment of errors, and that this court, therefore, had the discretion to consider it, even if it was not urged in the printed brief or printed argument. While the opinion of the majority in this matter is not predicated upon the theory advanced by the counsel for Beifeld and the Hotel Company that this court has the discretion in the present case to consider the point, even though it was not made or urged in the printed brief,— in other words, that this court, in its discretion, may waive the rules of practice governing the said point; nevertheless, in my judgment, the action of the majority of this court in passing upon the said point could not be justified, even if it were predicated upon the said theory. In support of this last mentioned argument, counsel cite the following Illinois cases: Griffith v. Sutherland, 53 Ill. 195; Wolverton v. Taylor & Co., 54 Ill. App. 380; Nordhaus v. Vandalia R. Co., 147 Ill. App. 274; Crabb v. Young, 146 Ill. App. 48; Wilkening v. Alton Baking & Catering Co., 165 Ill. App. 468; Henion v. Pohl, 113 Ill. App. 100; City of Centralia v. Knash, 183 Ill. App. 588; Cook v. Moulton, 64 Ill. App. 429; Purington v. Akhurst, 74 Ill. 490; Leathe v. Thomas, 109 Ill. App. 434; West Chicago St. R. Co. v. Reddy, 69 Ill. App. 53; Chicago & E. R. Co. v. Binkopski, 72 Ill. App. 27; Challacombe v. Highways Com’rs Central Tp., 161 Ill. App. 115; Pratt v. Trustees of Baptist Soc. of Elgin, 93 Ill. 475. In the first three of these cases the judgments were affirmed and there was no necessity for the appellees to challenge the action of the reviewing courts in considering points that had not been properly raised in the printed briefs and arguments. In the next two cases the appellees failed to file briefs, and it was said that the judgments might, therefore, be reversed and the causes remanded pro forma, under the rules of the Appellate Courts of the Third and Fourth Districts, but that the court had the right, under the said rules, to decide the cases upon the merits, if upon an examination of the records they were of the opinion that they were proper cases for the exercise of that right. The decisions in these two cases turned upon special rules adopted by the Appellate Courts of the Third and Fourth Districts. In Poznanski v. Szczech, 71 Ill. App. 670 (opinion by Mr. Justice Gary), it was held that the special rules referred to in the two cases just mentioned, were not in force in this district at that time. Nor are they in force now. In Henion v. Pohl, supra, the court said that both the appellant and the appellee had failed to comply with the rules of the court of the Second District, 'but that nevertheless the ease would be considered on its merits. The decree of the nisi prius court was affirmed. In City of Centralia v. Knash, supra, the appellee failed to comply with the rules of court of the Fourth District. The judgment of the trial court was affirmed. In Cook v. Moulton, supra, it was held that an appellant in a cause which is reversed on a cross-error is not estopped from assigning for error upon a subsequent appeal the same errors assigned by him upon his first appeal, and from insisting upon and arguing such errors, even though upon his first appeal he waived them by failing to argue them, when upon such former appeal, there was no decision upon the merits of the assigned errors. In Purington v. Akhurst, supra, the court said that if a party desires to urge a ground for reversal, he should state the same in his opening argument so as to give the other party a chance to reply, but if it is specially assigned for error, the court could not disregard it. This case has never been cited on that point, and it must be disregarded because of the many subsequent contrary decisions of the Supreme Court on the same question. In Leathe v. Thomas, supra, the court said that while a certain error assigned was not pressed in argument, the court would consider the same. The judgment was affirmed. In West Chicago St. R. Co. v. Reddy, supra, all that the court held was that it was not necessary to cite authorities in support of an error assigned and urged in brief before the Appellate Court would consider the point made. In Chicago & E. R. Co. v. Binkopski, supra, the judgment was reversed for errors assigned and properly urged, and the court also passed upon a certain instruction in reference to which the appellant had not urged error in his brief, but the court justified its action in this regard on the ground that it tended to avoid error on a second trial of the cause. No harm was done to the appellee by this action of the court. The question now before us was not before the court in Challacombe v. Highways Com’rs Central Tp., supra. Mr. Justice Shirley, who delivered the opinion of the court in that case, also delivered the opinion of the court in Equitable Powder Mfg. Co. v. Cleveland, C., C. & St. L. R. Co., supra, in which it was held that questions not raised in the original brief are deemed waived and will not be considered when raised for the first time in the reply brief. In the case of Pratt v. Trustees of Baptist Soc. of Elgin, supra, the court held that, under the particular facts of that case, they would consider a point that went to the merits of the ease, raised for the first time by the appellant in his reply brief, after allowing to the opposite side full opportunity to be heard upon it. In that case the appellant was seeking to protect the estate of a deceased person. The only time that that case has been referred to on the point in question was in Schumacher v. Bell, supra, where it is cited as an authority in support of the rule that-when errors are not insisted upon by the appellant in his opening brief, it is too late to present them in a reply brief. Love v. Dick, 177 Ill. App. 98, does not sustain the contention of the counsel. Mr. Justice Barnes, who delivered the opinion of the court in that ease, also wrote the opinions in several of the cases that I have cited as holding that errors not argued by the appellant in his brief would be considered as waived. In none of the cases cited by counsel for Beifeld and the Hotel Company, and in none of the Illinois cases that have come to my notice, did the court pass upon and decide a point (one that might be waived) that had not been presented by the appellant in his printed brief, ichere it appeared that the right of the court to do so had been challenged by the appellee. Counsel for Beifeld and the Hotel Company seem to assume that the rule in question does not apply to chancery cases, but an examination of the Supreme Court and Appellate Court cases cited by me in support of my position will show that this assumption is erroneous. It is not contended that any of the parties to this cause were under any disability, and there is absolutely nothing that would take the case without the general rule, as, clearly, the point in question is one that Beifeld and the Hotel Company might waive. Under the facts, and under the settled law applicable to the same, I am of the opinion that Beifeld and the Hotel Company waived the said point. Waiver is the intentional relinquishment of a known right, or such conduct as warrants an inference of the relinquishment or waiver of such right. The doctrine is as old as the law itself, and it pervades the entire procedure —criminal as well as civil. The .particular rule of waiver that governs the present question was not created, as counsel for Beifeld and the Hotel Company seem to assume, for the mere purpose of lessening the work of the judges in appellate courts. When Beifeld and the Hotel Company waived the right to make the point in question, Merle thereby was relieved from defending the record, as to the point in question, and this court is not warranted in taking away this right from Merle, without his consent, express or implied. But aside from the fact that Merle acquired a right by reason of the waiver that this court is not warranted in taking away from him without his consent, the rule in question is of such a character, that, if it is to be enforced at all, it must be enforced as to all litigants who come within its provisions, for it is idle to argue that this court may enforce it as to some and not as to others without doing injustice to any one. If the rule can be ignored in the present instance, then any appellant who comes to this court in the future may properly insist that the rule be not enforced as to him. This dissent is not intended as a plea for technical rules. The particular rule that applies to the present question is a necessary and wholesome one, but, were it otherwise, it is the rule, and evenhanded justice to all litigants required that it be enforced in the present instance. If the rule can be enforced in the manner contended for by the counsel for Beifeld and the Hotel Company, then it is a bad rule and it should be revoked or modified.